FLEMING, Acting P. J., Dissenting.
The critical issue here is whether at the time of the accident decedent was engaged in his employer’s business within the meaning of the Workers’ Compensation Act and therefore entitled to death benefits. Proper resolution of this issue requires a fuller statement of fact than that given in the majority opinion.
Decedent, a member of the millwright union, was engaged with members of other craft unions in the construction of a federal post office building in Bell. The job site, bounded on the south by Bandini Avenue and on the east by Eastern Avenue, had entrances on both streets, and as far as the record shows the job site was coterminous with the owner’s premises. On September 3 a labor dispute erupted when members of the electrical workers union walked off the job, and members of other unions, not knowing whether their unions would join the walkout, stopped working. That evening decedent learned that his union and *711other craft unions would not join the strike but would cooperate with employers in advising employees to return to their jobs. To bring about resumption of work two actions were taken early the next morning: (1) the employer1 posted a sign at the Bandini Avenue entrance directing employees of the electrical contractor to use the Eastern Avenue entrance and directing employées of all other contractors to use the Bandini entrance, thereby facilitating access to the job site that did not require workers to cross a picket line; (2) business agents for the millwright union went to the job site before the start of work to reassure members that their union was not on strike.
On the morning of September 4 men were milling around the sidewalks on both sides of Bandini Avenue, a few had entered the premises, and a confused situation existed at the Bandini entrance. Decedent arrived for work, parked his automobile on the far side of Bandini Avenue, and walked across the street to the Bandini entrance, where he conferred with union business agents and where, presumably, he read the employer’s sign designating the particular entrance he should use. While recrossing the street to retrieve his automobile to drive into the Bandini entrance he was struck by a passing vehicle.
From these facts I conclude, (1) prior to the accident decedent had in fact arrived at his employer’s premises for purposes of the Workers’ Compensation Act; (2) he was engaged in carrying out the employer’s instructions at the time he was killed; (3) his departure from his usual routine was justifiable, and he did not lose the protection of worker’s compensation.
1. Decedent had in substance reached the employer’s premises when he went to the entrance gate and onto the sidewalk adjoining the entrance to the federal post office then under construction. (Cf. Schwartz v. Helms Bakery Limited (1967) 67 Cal.2d 232, 239-240 [60 Cal.Rptr. 510, 430 P.2d 68].) So far as appears, the post office premises were coterminous with the job site, and for purposes of worker’s compensation it may be said that decedent had arrived at his employer’s premises once he reached the entrance gate. The principle is set out in Greydanus v. Industrial Acc. Com. (1965) 63 Cal.2d 490, 491 [47 Cal.Rptr. 384, 407 *712P.2d 296], where an employee making a left turn on the highway in order to enter his employer’s driveway was struck on the highway by another vehicle before he reached the driveway. In upholding compensation coverage the court found the employee “had entered the necessary means of access to the employer’s premises and, thus, had come within the field of special risk created by the employment.” So here. The employee had in fact arrived at the necessary means of access to his employer’s premises. His later temporary departure to retrieve his automobile compares to that in Freire v. Matson Navigation Co. (1941) 19 Cal.2d 8 [118 P.2d 809], where the employee left the employer’s premises to reach his place of work in another area, and to that in Lewis v. Workers’ Comp. Appeals Bd. (1975) 15 Cal.3d 559 [125 Cal.Rptr. 353, 542 P.2d 225], where the employee first entered the employer’s parking lot and was then injured on a public street while walking to her employer’s office.
2. Even if it be assumed that decedent had not technically reached the employer’s premises, it is clear that at the time of the accident he was engaged in following the employer’s special orders. These came about as a result of the employer’s attempt to minimize the effect of the electricians’ walkout by promulgating special instructions governing access to the premises by various classes of employees in order to avoid the handicap of a picket line at the main entrance to the job site. Reading these special instructions became part of the employee’s job, and in order to go to work that morning decedent needed to learn and follow his employer’s orders about method of ingress. In a real sense, therefore, decedent was engaged in his employer’s business while obtaining instructions about ingress, either directly through reading the employer’s sign and/or indirectly through assurances from his union business agents. Because he was engaged on his employer’s business in this activity, decedent is entitled to the protection of worker’s compensation.
3. Finally, regardless of the employee’s technical entry upon the employer’s premises and regardless of special instructions posted by the employer, decedent was entitled to depart from ordinary routine in exercising precautions for his own safety. An inherent condition of any employment is that an employee may take reasonable steps to guard against the threat of unusual dangers such as fire, physical hazard, and civil disorder. The sight of a milling crowd at the entrance to premises in which a labor dispute is pending justifies an employee in approaching the area cautiously in order to explore the feasibility of safely reaching *713his place of employment. If in the course of this reconnoitre he is injured, even by an agency not connected with the danger that originally inspired his caution, he has, under the doctrine of Greydanus, supra, “come within the field of special risk created by the employment.” As pointed out by Traynor, J., in Freire, supra, “[t]he facts that an accident happens upon a public road and that the danger is one to which the general public is likewise exposed” are not controlling. For example, if in a labor dispute an employee had been beaten up or shot on the highway while seeking access to his employer’s premises in order to go to work, he would be covered by worker’s compensation. (1 Larson, Workmen’s Compensation Law (1972) § 29.21; Baggett Transp. Co. v. Holderfield (1953) 260 Ala. 56 [68 So.2d 21]; Meo v. Commercial Can Corp. (1963) 80 N.J.Super. 58 [192 A.2d 854]; Blue Diamond Coal Company v. Creech (Ky. 1967) 411 S.W.2d 331.) The same would be true if an employee had injured himself using a public alley because access to his usual point of entry to the employer’s premises was blocked. {Flanagan v. Ward Leonard Electric Company (1949) 274 App.Div. 1081 [85 N.Y.S.2d 649]; Cossari v. L. Stein Co. (1948) 1 N.J.Super. 39 [62 A.2d 143]; Leatham v. Thurston & Braidich (1942) 264 App.Div. 449 [35 N.Y.S.2d 887], affd. 289 N.Y. 804 [47 N.E.2d 51]; Barfield v. Giant Food, Inc. (1973) 16 Md.App. 726 [299 A.2d 523].) The identical principle of causation applies here. Had there been no labor dispute decedent would have driven onto the premises as usual, and would never have become a pedestrian casualty on Bandini Avenue.
In a broad sense the three foregoing arguments are one, for each leads to the conclusion that decedent’s departure from his usual routine—one that led to his becoming a pedestrian on Bandini Avenue—came about as a result of his employer’s business and was undertaken iri his employer’s interest. While occupied in this activity he was engaged in his employment and came under the protection of worker’s compensation.
I would annul the judgment and remand the cause to the board with directions to enter a finding that Rivera’s death was caused by an injury arising out and occurring in the course of his employment.
Petitioner’s application for a hearing by the Supreme Court was denied August 19, 1977. Sullivan, J.,* participated therein. Tobriner, J., Mosk, J., and Sullivan, J.,* were of the opinion that the application should be granted.

For purposes here employer includes both the general contractor and the subcontractor by whom decedent was employed. Both were working toward a common goal of resumption of employment at the job site. In this endeavor they functioned as agents of one another and accordingly the acts of each are properly identifiable as those of the employer.


Retired Associate Justice of the Supreme Court sitting under assignment by the Chairperson of the Judicial Council.